Citation Nr: 1625105	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  14-35 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from October 1961 to April 1969.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Massachusetts.

In December 2014, the Veteran testified during a hearing before the undersigned that was conducted by videoconference.  A transcript of the hearing is of record.

The issues of entitlement to service connection for peripheral neuropathy of the feet and a skin ulcer of the leg, including as due to service-connected diabetes mellitus, type II, have been raised by the record during the December 2014 Board hearing, see the Board hearing transcript at page 5, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ) and the Board does not have jurisdiction over them.  Given the Board's determination herein, that grants the Veteran's claim for service connection for diabetes mellitus, type II, they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The Veteran submitted a March 2016 private medical statement indicating that he had metastatic lung cancer (4/11/16 VBMS Medical Treatment Record-Non-Government Facility, p.1).  Respiratory cancers, to include lung cancer, may be associated with exposure to herbicide agents during active military service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2015).  The Veteran or his attorney may wish to file a service connection claim for this disability; and the matter is referred to the AOJ for appropriate action. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDING OF FACT

Type II diabetes mellitus had its onset during the Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our Veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).

Laws and Regulations

Service incurrence for certain diseases, including type II diabetes mellitus (adult-onset diabetes), will be presumed on the basis of an association with certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Such a presumption, however, requires evidence of actual or presumed exposure to herbicides.  Id.  

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.  A veteran who served on land in Vietnam is presumed to have had such exposure. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Herbicide Exposure

The Veteran's service personnel records (DA 20) show that he served in the Republic of Vietnam from September 1967 to December 1968.  His service in Vietnam and presumed herbicide exposure are conceded.

Analysis

In his May 2013 claim, the Veteran reported that he had type II diabetes for some time and was treated by Dr. T.B. in Portland, Maine (5/14/12 VBMS VA 21-526EZ Fully Developed Claim (Compensation), p.1).

In October 2013, a VA examiner reviewed the Veteran's medical records and performed a clinical examination (10/15/13 Virtual VA entry, p.1).  The examiner diagnosed hyperglycemia, not rising to the level of diagnosis of diabetes mellitus, type II.  The examiner remarked that a careful review of the available medical records did not identify the Veteran as being a diabetic.  That is, no evidence was submitted to identify the Veteran as being diabetic.  He had mild elevations in his blood sugar, not reaching to the level of diabetes mellitus.

During his December 2014 Board hearing, the Veteran testified that, for the past two years, he was treated for diabetes mellitus, type II, by Dr. T.B., his primary care physician in Portland, Maine.  See the Board hearing transcript at pages 2-3.  At this time the Veteran controlled his diabetes with diet and did not take prescribed medication for the disorder.  Id. at 4.

In a December 2, 2014 statement, T.B., M.D., confirmed that the Veteran, who was his patient, had a diagnosis of Type 2 diabetes (12/15/14 VBMS Correspondence, p. 3).

Here, the Veteran is presumed to have been exposed to herbicides during active service.  In addition, the evidence is at least in equipoise as to whether the Veteran currently has type II diabetes mellitus.  Service incurrence for type II diabetes mellitus will be presumed on the basis of an association with certain herbicide agents (e.g., Agent Orange). 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Service connection for this condition is therefore warranted.


ORDER

Service connection for diabetes mellitus, type II, is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


